Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2020, and 12/30/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method of identifying a plurality of potential lead compounds, the method comprising the steps of: analyzing, using a computer system, an initial lead compound known to bind to a biomolecular target, the analyzing comprising partitioning the initial lead compound into atoms defining a lead identifying, using the computer system, a plurality of alternative cores to replace the lead compound core in the initial lead compound, thereby generating a plurality of potential lead compounds each having a respective one of the plurality of alternative cores; calculating, using the computer system, a difference in binding free energy between the initial lead compound and each potential lead compound; and predicting, using the computer system, whether each potential lead compound will bind to the biomolecular target and identifying a predicted active set of potential lead compounds based on the prediction”.
Regarding Claim 12, the claim recites “A non-transitory computer readable storage medium comprising a computer readable program, wherein the computer readable program when executed on a computer causes the computer to predict whether potential lead compounds will bind to a biomolecular target, by performing the steps of: analyzing an initial lead compound known to bind to a biomolecular target, using a core identification module stored in memory and coupled to at least one processor, wherein the analyzing of the initial lead compound comprises partitioning the initial lead compound into atoms defining a lead compound core and atoms defining a lead compound non-core; identifying a plurality of alternative cores to replace the lead compound core, using a core hopping module stored in memory and coupled to at least one processor, thereby generating a plurality potential lead compounds each having a respective one of the plurality of alternative cores; calculating a difference in binding free energy between the initial lead compound and each potential lead compound, using a scoring module stored in memory and coupled to at least one processor; and predicting whether each potential lead compound will bind to the biomolecular target, using an activity prediction module stored in memory and coupled to at least one processor”.
Regarding Claim 17, the claim recites “A computer system, comprising: at least one processor; a core identification module, stored in memory and coupled to at least one processor, wherein the core identification module is programmed to receive information identifying an initial lead compound known to bind to a biomolecular target, and is programmed to analyze the initial lead compound, the analysis comprising portioning the initial lead compound into atoms defining a lead compound core and atoms defining a lead compound non-core; a core hopping module, stored in memory and coupled to at least one processor, wherein the core hopping module is programmed to identify a plurality of alternative cores to replace the initial lead compound core, thereby generating a plurality of potential lead compounds each having a respective one of the plurality of alternative cores; a scoring module, stored in memory and coupled to at least one processor, wherein the scoring module is programmed to calculate a difference in binding free energy between the initial lead compound and each potential lead compound; and an activity prediction module, stored in memory provide a prediction of whether a potential lead compound will bind to the biomolecular target”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the step of “identifying, using the computer system, a plurality of alternative cores to replace the lead compound core in the initial lead compound, thereby generating a plurality of potential lead compounds each having a respective one of the plurality of alternative cores” is a mental process, therefore, it is considered to be an abstract idea (see for example: [0005], [0060] as published, hereinafter). The steps of “calculating, using the computer system, a difference in binding free energy between the initial lead compound and each potential lead compound”; and “predicting, using the computer system, whether each potential lead compound will bind to the biomolecular target” are mathematical concepts, therefore, they are considered to be abstract idea (see for example: [0003], [0004], [0005]). The step of “identifying a predicted active set of potential lead compounds based on the prediction” is a mental process, therefore, it is considered to be an abstract idea (see for example: [0003]).
In claim 12, the step of “identifying a plurality of alternative cores to replace the lead compound core, using a core hopping module stored in memory and coupled to at least one processor, thereby generating a plurality potential lead compounds each having a respective one of the plurality of alternative cores” is a mental process, therefore, it is considered to be an abstract idea (see for example: [0005], [0060]). The steps of “calculating a difference in binding free energy between the initial lead compound and each potential lead compound”; and “predicting whether each potential lead compound will bind to the biomolecular target” are mathematical concepts, therefore, they are considered to be abstract idea (see for example: [0003], [0004], [0005]).
 “identify a plurality of alternative cores to replace the initial lead compound core, thereby generating a plurality of potential lead compounds each having a respective one of the plurality of alternative cores” is a mental process, therefore, it is considered to be an abstract idea (see for example: [0005], [0060]). The steps of “calculate a difference in binding free energy between the initial lead compound and each potential lead compound”; and “provide a prediction of whether a potential lead compound will bind to the biomolecular target” are mathematical concepts, therefore, they are considered to be abstract idea (see for example: [0003], [0004], [0005]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claim comprises the following additional elements:
In Claim 1: analyzing, using a computer system, an initial lead compound known to bind to a biomolecular target, the analyzing comprising partitioning the initial lead compound into atoms defining a lead compound core and atoms defining a lead compound non-core.
The preamble in Claim 1, “A method of identifying a plurality of potential lead compounds” is not qualified for a meaningful limitation because it is only generally links 
In Claim 12: analyzing an initial lead compound known to bind to a biomolecular target, using a core identification module stored in memory and coupled to at least one processor, wherein the analyzing of the initial lead compound comprises partitioning the initial lead compound into atoms defining a lead compound core and atoms defining a lead compound non-core; using a scoring module stored in memory and coupled to at least one processor; and using an activity prediction module stored in memory and coupled to at least one processor.

In Claim 17: A computer system, at least one processor; a core identification module, stored in memory and coupled to at least one processor, wherein the core identification module is programmed to receive information identifying an initial lead compound known to bind to a biomolecular target, and is programmed to analyze the initial lead compound, the analysis comprising portioning the initial lead compound into atoms defining a lead compound core and atoms defining a lead compound non-core; a core hopping module, stored in memory and coupled to at least one processor, wherein the core hopping module; a scoring module, stored in memory and coupled to at least one processor; and an activity prediction module, stored in memory and coupled to at least one processor, wherein the activity prediction module.
In Claim 17, the additional element “A computer system, at least one processor; a core identification module, stored in memory and coupled to at least one processor, wherein the core identification module is programmed to receive information identifying an initial lead compound known to bind to a biomolecular target, and is programmed to analyze the initial lead compound” is recited in generality and not 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically 
For example, analyzing an initial lead compound known to bind to a biomolecular target, the analyzing comprising partitioning the initial lead compound into atoms defining a lead compound core and atoms defining a lead compound non-core is disclosed by “Shenkin US 20090287465”, Abstract, [0016], [0017], Claim 1; and “Tseng US 20130226549”, [0003].
For example, using a scoring module stored in memory and coupled to at least one processor is disclosed by “Dewitte WO 2000039751”, Page 4, [03]; Page 24, [01]; and “Bhaduri US 20180012129”, [0067].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-11, 13-16, and 18-21 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 7-9, 12, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Shenkin US 20090287465” in view of “Dewitte WO 2000039751”. 
	As to claim 1, Shenkin teaches “a method of identifying a plurality of potential lead compounds ([0036] teaches “when optimized compounds are generated, comparison of an optimized compound with a binding partner of the reference compound includes evaluation of whether the optimized compound is likely to bind well to the binding partner”; [0083]; i.e., generating optimized compounds likely (potential) to bind well to a binding partner (potential lead compounds), the method comprising the steps of: analyzing, using a computer system, an initial lead compound Abstract; [0016]; [0017] teaches “the evaluation of the alignments of an augmented protocore compound with the reference com pound includes the use of data from a binding partner of the reference compound, in order to ensure that alignments are rejected that cannot interact well with the binding partner”; [0029]; [0083] teaches” The reference compound is used as
the basis for subsequent lead optimization”; i.e., deriving (analyzing), using a computer, a reference (initial lead) compound and data from a binding partner (known to bind) comprising a biological (biomolecular) target); the analyzing comprising partitioning the initial lead compound into atoms defining a lead compound core and atoms defining a lead compound non-core (Claim 1; i.e., partitioning the reference compound into a core region comprising base atoms (lead compound core) and side chains comprising tip atoms (lead compound non-core); identifying, using the computer system, a plurality of alternative cores to replace the lead compound core in the initial lead compound ([0015] teaches “We have discovered a computer-aided method of automatic addition of linker groups between the substitute core and the side chains when needed to optimize side-chain positioning in core-hopping protocols. With the addition of linkers, some substitute cores which otherwise would be too
small can serve as good replacements for the reference core”; [0018]; [0036]; i.e., identifying, using the computer system, some (plurality) substitute (alternative) cores to serve as replacements for the reference core of the reference compound), thereby  ([0018] teaches “generating optimized compounds by attaching the side chains of the reference compound to the corresponding attachment bonds of the final protocore compound in a chemically reasonable configuration. Optimized compound data is compared with reference compound data ... based on this data comparison for optimized compounds derived from many augmented protocores, the method selects and/or ranks one or more optimized compounds; [0036]; i.e., generating optimized compounds with a substitute core likely to bind well (potential lead compounds) to a binding partner of the reference compound); and predicting, using the computer system, whether each potential lead compound will bind to the biomolecular target and identifying a predicted active set of potential lead compounds based on the prediction ([0098]; i.e., predicting, using the computer system, how well (whether) each optimized compound is predicted to bind to a binding partner (target) and selecting a subset (predictive active set) of the base atoms of the protocore (potential lead) compound).” 
	Shenkin does not explicitly teach “calculating, using the computer system, a difference in binding free energy between the initial lead compound and each potential lead compound”. 
	Dewitte teaches “calculating, using the computer system, a difference in binding free energy between the initial lead compound and each potential lead compound Page 33, [02] teaches “In order to determine whether this fragment will be accepted as a condition, once the binding free energy has been computed for each of the orientation of the rotamer, the MMC selection process at 218 makes a comparison with respect to the energy per atom before the current growth step and after the growth step at the optimal orientation. If there is a decrease in the energy per atom with the new built step, then that orientation is accepted as a condition. If an increase in energy per atom is experienced, however, it also is accepted as a condition but with a probability defined by Example (2)”; Page 34, equation 2; i.e., calculating, a difference in binding free energy between the lead compound ligand and generated ligands (potential lead compound)).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin in view of Dewitte, calculating the binding free energy difference between the lead compound and potential lead compounds for the benefit of selecting a compound based on the lowest binding free energy (Dewitte; Page 32, [02]).

	As to claim 2, the combination of Shenkin and Dewitte teaches the claimed 
limitations as discussed in Claim 1.
	Shenkin does not explicitly teach “obtaining a synthesized set of at least some of the potential lead compounds of the predicted active set to establish a first set of 
	Dewitte teaches “obtaining a synthesized set of at least some of the potential lead compounds of the predicted active set to establish a first set of synthesized potential lead compounds and empirically determining an activity of each of the first set of synthesized potential lead compounds (Page 49, [03] to Page 50, [01]; Table 5; Page 58, section (e); i.e., measuring (determining) an empirical interaction energy (activity) of each molecule for each of the first set of synthesized PNP ligands).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin in view of Dewitte, synthesizing a set of the potential lead compounds and determining an activity for the set of potential lead compounds for the benefit of determining the feasibility of the structural changes the ligand induces in a protein (Dewitte, Page 57, section IV).

	As to claim 3, the combination of Shenkin and Dewitte teaches the claimed 
limitations as discussed in Claim 2.
Shenkin does not explicitly teach “obtaining a synthesized set of at least some of 
the potential lead compounds predicted to not bind with the biomolecular target to establish a second set of potential lead compounds and empirically determining an activity of each of the second set of synthesized potential lead compounds”. 

lead compounds predicted to not bind with the biomolecular target to establish a second set of potential lead compounds (Page 49, [03] to Page 50, [01]; Table 5; Page 58, section (e); i.e., synthesizing either X or R groups (establish a second set) of Purine Nucleoside Phosphorylase ligands (obtaining a set of potential lead compounds)) and empirically determining an activity of each of the second set of synthesized potential lead compounds (Page 49, [03] to Page 50, [01]; Table 5; Page 58, section (e); i.e., measuring (determining) an empirical interaction energy (activity) with low interaction strength (predicted not to bind) of each molecule for each of the second set of synthesized PNP ligands).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin in view of Dewitte, synthesizing a set of the potential lead compounds and determining an activity for the set of potential lead compounds for the benefit of determining the feasibility of the structural changes the ligand induces in a protein (Dewitte, Page 57, section IV).

	As to claim 7, the combination of Shenkin and Dewitte teaches the claimed 
limitations as discussed in Claim 1.
Shenkin teaches “the plurality of alternative cores are chosen ([0015]; i.e., 
identifying, using the computer system, some (plurality) substitute (alternative) cores to serve as replacements for the reference core of the reference compound are identified (chosen)).” 
Shenkin does not explicitly teach “a database of synthetically feasible cores”. 
Harvard teaches “a database of synthetically feasible cores (Page 37, [04]; i.e., a 
database comprising a listing (plurality) of known structures of protein-ligand complexes, their structures, and corresponding chemical elements (cores) with structural and binding information (synthetically feasible)).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin in view of Dewitte, to include a database of synthetically feasible cores for the benefit of determining the feasibility of the structural changes the ligand induces in a protein (Dewitte, Page 57, section IV).

	As to claim 8, the combination of Shenkin and Dewitte teaches the claimed 
limitations as discussed in Claim 1.
Shenkin does explicitly teach “the difference in binding free energy is 
calculated using a free energy perturbation technique”. 
Dewitte teaches discloses “the difference in binding free energy is 
calculated using a free energy perturbation technique (Page 33, [01], [02]; i.e.,
calculating the difference in binding free energy by predicting the free energy of ligands by adding binding atoms (perturbation technique)).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin in view of Dewitte, calculating the binding free energy using a perturbation technique for the benefit of selecting a compound based on the lowest binding free energy of modified molecules (Dewitte, Page 32, [02]).

	As to claim 9, the combination of Shenkin and Dewitte teaches the claimed 
limitations as discussed in Claim 8.
Shenkin does explicitly teach “the generation of at least one potential lead 
compound comprises creating an additional covalent bond or annihilating an existing covalent bond, or both creating an additional first covalent bond and annihilating an existing second covalent bond different from the first covalent bond”.
	 Dewitte teaches “the generation of at least one potential lead compound comprises creating an additional covalent bond or annihilating an existing covalent bond, or both creating an additional first covalent bond and annihilating an existing second covalent bond different from the first covalent bond (Page 27, [02], [03]; i.e.,
a ligand candidate (potential lead compound) comprises an aryl covalently linked to an alkyl group (creating an additional covalent bond)).” 

effective filing date of the claimed invention to modify to modify Shenkin in view of Dewitte, to include an additional covalent bond for the benefit of generating compounds comprising a phenyl, naphthyl, anthracenyl or fluorenyl with an alkyl group (Dewitte, Page 27, [02]).

	As to claim 12, Shankin teaches “A non-transitory computer readable storage medium comprising a computer readable program, wherein the computer readable program when executed on a computer causes the computer to predict whether potential lead compounds will bind to a biomolecular target, by performing the steps of ([0015]; [0098]; Claim 1): analyzing an initial lead compound known to bind to a biomolecular target (Abstract; [0016]; [0017] teaches “the evaluation of the alignments of an augmented protocore compound with the reference com pound includes the use of data from a binding partner of the reference compound, in order to ensure that alignments are rejected that cannot interact well with the binding partner”; [0029]; [0083] teaches” The reference compound is used as
the basis for subsequent lead optimization”; i.e., deriving (analyzing), using a computer, a reference (initial lead) compound and data from a binding partner (known to bind) comprising a biological (biomolecular) target), using a core identification module stored in memory and coupled to at least one processor ([0015] teaches “We have discovered a computer-aided method of automatic addition of linker groups between the substitute core and the side chains when needed to optimize side-chain positioning in core-hopping protocols. With the addition of linkers, some substitute cores which otherwise would be too small can serve as good replacements for the reference core”; i.e., using a computer-aided method of determining candidate replacement cores (core identification module), inherently requiring a module stored in memory and coupled to a computer processor), wherein the analyzing of the initial lead compound comprises partitioning the initial lead compound into atoms defining a lead compound core and atoms defining a lead compound non-core (Claim 1; i.e., partitioning the reference compound into a core region comprising base atoms (lead compound core) and side chains comprising tip atoms (lead compound non-core); identifying a plurality of alternative cores to replace the lead compound core ([0015]; [0018]; [0036]; i.e., identifying some (plurality) substitute (alternative) cores to serve as replacements for the reference core of the reference compound), using a core hopping module stored in memory and coupled to at least one processor ([0015]; i.e., using a computer-aided method of side-chain positioning in core-hopping protocols, inherently requiring a module stored in memory and coupled to a computer processor); thereby generating a plurality potential lead compounds each having a respective one of the plurality of alternative cores ([0015]; [0018] teaches “generating optimized compounds by attaching the side chains of the reference compound to the corresponding attachment bonds of the final protocore compound in a chemically reasonable configuration. Optimized compound data is compared with reference compound data ... based on this data comparison for optimized compounds derived from many augmented protocores, the method selects and/or ranks one or more optimized compounds; [0036]; i.e., generating optimized compounds with a substitute core likely to bind well (potential lead compounds) to a binding partner of the reference compound); and predicting whether each potential lead compound will bind to the biomolecular target ([0098]; i.e., predicting, using the computer system, how well (whether) each optimized compound is predicted to bind to a binding partner (target) and selecting a subset (predictive active set) of the base atoms of the protocore (potential lead) compound).” 
	Shenkin does not explicitly teach “calculating a difference in binding free energy between the initial lead compound and each potential lead compound, using a scoring module stored in memory and coupled to at least one processor; and using an activity prediction module stored in memory and coupled to at least one processor”.
	Dewitte teaches “calculating a difference in binding free energy between the initial lead compound and each potential lead compound (Page 33, [02] teaches “In order to determine whether this fragment will be accepted as a condition, once the binding free energy has been computed for each of the orientation of the rotamer, the MMC selection process at 218 makes a comparison with respect to the energy per atom before the current growth step and after the growth step at the optimal orientation. If there is a decrease in the energy per atom with the new built step, then that orientation is accepted as a condition. If an increase in energy per atom is experienced, however, it also is accepted as a condition but with a probability defined by Example (2)”; Page 34, equation 2; i.e., calculating a difference in binding free energy between the lead compound ligand and generated ligands (potential lead compound)), using a scoring module stored in memory and coupled to at least one processor (Page 4, [03]; Page 24, [01]; i.e., using a coarse grain model providing a quantitative score (scoring module) using a computer (processor), inherently requiring the module to be stored in memory and coupled to the processor); and using an activity prediction module stored in memory and coupled to at least one processor (Page 6, [04]; Page 23, [03]; i.e., software (module) for predicting binding free energy (activity prediction) using a computer, inherently requiring the module to be stored in memory and coupled to the processor).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin in view of Dewitte, calculating the binding free energy difference between the lead compound and potential lead compounds, and additionally a scoring and activity prediction module for the benefit of selecting a compound based on the lowest binding free energy using one or more computer programs to perform calculations (Dewitte, Page 32, [02]).

	As to claim 14, the combination of Shenkin and Dewitte teaches the claimed 
limitations as discussed in Claim 12.
Shenkin teaches “the plurality of alternative cores are chosen ([0015]; i.e., 
identifying, using the computer system, some (plurality) substitute (alternative) cores to serve as replacements for the reference core of the reference compound are identified (chosen)).” 
Shenkin does not explicitly teach “a database of synthetically feasible cores”. 
Harvard teaches “a database of synthetically feasible cores (Page 37, [04]; i.e., a 
database comprising a listing (plurality) of known structures of protein-ligand complexes, their structures, and corresponding chemical elements (cores) with structural and binding information (synthetically feasible)).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin in view of Dewitte, to include to include a database of synthetically feasible cores for the benefit of determining the feasibility of the structural changes the ligand induces in a protein (Dewitte, Page 57, section IV).

	As to claim 15, the combination of Shenkin and Dewitte teaches the claimed 
limitations as discussed in Claim 12.

compound comprises creating an additional covalent bond or annihilating an existing covalent bond, or both creating an additional first covalent bond and annihilating an existing second covalent bond different from the first covalent bond”.
	 Dewitte teaches “the generation of at least one potential lead compound comprises creating an additional covalent bond or annihilating an existing covalent bond, or both creating an additional first covalent bond and annihilating an existing second covalent bond different from the first covalent bond (Page 27, [02], [03]; i.e.,
a ligand candidate (potential lead compound) comprises an aryl covalently linked to an alkyl group (creating an additional covalent bond)).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin in view of Dewitte, to include an additional covalent bond for the benefit of generating compounds comprising a phenyl, naphthyl, anthracenyl or fluorenyl with an alkyl group (Dewitte, Page 27, [02]).

	As to claim 17, Shankin discloses a computer system, comprising: at least one processor; a core identification module, stored in memory and coupled to at least one processor ([0015]; i.e., using a computer-aided method of determining candidate replacement cores (core identification module), inherently requiring a module stored in memory and coupled to a computer processor); wherein the core identification module is programmed to receive information identifying an initial lead compound known to bind to a biomolecular target ([0016]; [0017] teaches “the evaluation of the alignments of an augmented protocore compound with the reference compound includes the use of data from a binding partner of the reference compound, in order to ensure that alignments are rejected that cannot interact well with the binding partner”; [0029]; [0083] teaches” The reference compound is used as the basis for subsequent lead optimization”; i.e., the computer-aided method of determining candidate replacement cores deriving (programmed to receive) reference (initial lead) compound data (information) and data from a binding partner (known to bind) comprising a biological (biomolecular) target) and is programmed to analyze the initial lead compound, the analysis comprising portioning the initial lead compound into atoms defining a lead compound core and atoms defining a lead compound non-core ([0016], [0017], [0029]; claim 1 ; i.e., the computer-aided method of determining candidate replacement cores deriving the reference compound comprising partitioning (portioning) the reference compound into a core region comprising base atoms (lead compound core) and side chains comprising tip atoms (lead compound non-core)); a core hopping module, stored in memory and coupled to at least one processor ([0015]; i.e., a computer-aided method of side-chain positioning in core-hopping protocols, inherently requiring a module stored in memory and coupled to a computer processor); wherein the core hopping module is programmed to identify a plurality of alternative cores to replace the initial lead compound core ([0015]; i.e., identifying some (plurality) substitute (alternative) cores to serve as replacements for the reference core of the reference compound), thereby generating a plurality of potential lead compounds each having a respective one of the plurality of alternative cores ([0015]; [0018] teaches “generating optimized compounds by attaching the side chains of the reference compound to the corresponding attachment bonds of the final protocore compound in a chemically reasonable configuration. Optimized compound data is compared with reference compound data ... based on this data comparison for optimized compounds derived from many augmented protocores, the method selects and/or ranks one or more optimized compounds; [0036]; i.e., generating optimized compounds with a substitute core likely to bind well (potential lead compounds) to a binding partner of the reference compound); and provide a prediction of whether a potential lead compound will bind to the biomolecular target ([0098]; i.e., predicting, using the computer system, how well (whether) each optimized compound is predicted to bind to a binding partner (target) and selecting a subset (predictive active set) of the base atoms of the protocore (potential lead) compound).” 
	Shankin not explicitly teach “a scoring module, stored in memory and coupled to at least one processor, wherein the scoring module is programmed to calculate a difference in binding free energy between the initial lead compound and each potential 
Dewitte teaches “a scoring module, stored in memory and coupled to at least 
one processor (Page 4, [03]; Page 24, [01]; i.e., using a coarse grain model providing a quantitative score (scoring module) using a computer (processor), inherently requiring the module to be stored in memory and coupled to the processor), wherein the scoring module is programmed to calculate a difference in binding free energy between the initial lead compound and each potential lead compound (Page 33, [02] teaches “In order to determine whether this fragment will be accepted as a condition, once the binding free energy has been computed for each of the orientation of the rotamer, the MMC selection process at 218 makes a comparison with respect to the energy per atom before the current growth step and after the growth step at the optimal orientation. If there is a decrease in the energy per atom with the new built step, then that orientation is accepted as a condition. If an increase in energy per atom is experienced, however, it also is accepted as a condition but with a probability defined by Example (2)”; Page 34, equation 2; i.e., the coarse grain model calculates a difference in binding free energy between the lead compound ligand and generated ligands (potential lead compound); and an activity prediction module, stored in memory and coupled to at least one processor, wherein the activity prediction module Page 6, [04]; Page 23, [03]; i.e., software (module) for predicting binding free energy (activity prediction) using a computer, inherently requiring the module to be stored in memory and coupled to the processor).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin in view of Dewitte, 
calculating the binding free energy difference between the lead compound and potential lead compounds, and additionally a scoring and activity prediction module for the benefit of selecting a compound based on the lowest binding free energy using one or more computer programs to perform calculations (Dewitte, Page 32, [02]).”

	As to claim 19, the combination of Shenkin and Dewitte teaches the claimed 
limitations as discussed in Claim 17.
Shenkin teaches “the plurality of alternative cores are chosen ([0015]; i.e., 
identifying, using the computer system, some (plurality) substitute (alternative) cores to serve as replacements for the reference core of the reference compound are identified (chosen)).” 
Shenkin does not explicitly teach “a database of synthetically feasible cores”. 
Harvard teaches “a database of synthetically feasible cores (Page 37, [04]; i.e., a 
database comprising a listing (plurality) of known structures of protein-ligand complexes, their structures, and corresponding chemical elements (cores) with structural and binding information (synthetically feasible)).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the method, medium and system of Shenkin to include a database of synthetically feasible cores for the benefit of determining the feasibility of the structural changes the ligand induces in a protein (Dewitte, Page 57, section IV).

	As to claim 20, the combination of Shenkin and Dewitte teaches the claimed 
limitations as discussed in Claim 17.
Shenkin does explicitly teach “the generation of at least one potential lead 
compound comprises creating an additional covalent bond or annihilating an existing covalent bond, or both creating an additional first covalent bond and annihilating an existing second covalent bond different from the first covalent bond”.
	 Dewitte teaches “the generation of at least one potential lead compound comprises creating an additional covalent bond or annihilating an existing covalent bond, or both creating an additional first covalent bond and annihilating an existing second covalent bond different from the first covalent bond (Page 27, [02], [03]; i.e.,
a ligand candidate (potential lead compound) comprises an aryl covalently linked to an alkyl group (creating an additional covalent bond)).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin in view of Dewitte, to include an additional covalent bond for the benefit of generating compounds comprising a phenyl, naphthyl, anthracenyl or fluorenyl with an alkyl group (Dewitte, Page 27, [02]).

	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over “Shenkin US 20090287465” in view of “Dewitte WO 2000039751”, further in view of “Buscher US 20050164167”. 
	As to claim 4, the combination of Shenkin and Dewitte teaches the claimed 
limitations as discussed in Claim 2.
Shenkin does explicitly teach “comparing the empirically determined activity of 
each of the first set of synthesized potential lead compounds with a threshold activity level”. 
Dewitte teaches “the empirically determined activity of each of the first set of 
synthesized potential lead compounds (Page 49, [02] to Page 50, [01]; Table 5; Page 58, section (e); i.e., measuring (determining) an empirical interaction energy (activity) of each molecule for each of the first set of synthesized PNP ligands).

effective filing date of the claimed invention to modify Shankin in view of Dewitte,
synthesizing a set of the potential lead compounds and determining an activity for the set of potential lead compounds for the benefit of determining the feasibility of the structural changes the ligand induces in a protein (Dewitte, Page 57, section IV). 
The combination of Shenkin and Dewitte does explicitly teach “comparing the 
activity of the potential lead compounds with a threshold activity level”.
Buscher teaches “comparing the activity of the potential lead compounds with a 
threshold activity level ([0059]; i.e., identifying a compound with an activity level greater than a predetermined threshold).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shankin and Dewitte in view of Buscher, comparing the activity levels to a threshold for the benefit of rating the compound (Buscher, [0052]).

	As to claim 5, the combination of Shenkin, and Dewitte teaches the claimed  limitations as discussed in Claim 3.
Shenkin does explicitly teach “comparing the empirically determined activity of 
each of the second set of synthesized potential lead compounds with a pre-determined activity level”. 

synthesized potential lead compounds (Page 49, [02] to Page 50, [01]; Table 5; Page 58, section (e); i.e., measuring (determining) an empirical interaction energy (activity) with low interaction strength (predicted not to bind) of each molecule for each of the second set of synthesized PNP ligands). 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shankin in view of Dewitte,
synthesizing a set of the potential lead compounds and determining an activity for the set of potential lead compounds for the benefit of determining the feasibility of the structural changes the ligand induces in a protein (Dewitte, Page 57, section IV). 
The combination of Shenkin and Dewitte does explicitly teach “comparing the 
activity of the potential lead compounds with a threshold activity level”.
Buscher teaches “comparing the activity of the potential lead compounds with a 
threshold activity level ([0059]; i.e., identifying a compound with an activity level greater than a predetermined threshold).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shankin and Dewitte in view of Buscher, comparing the activity levels to a threshold for the benefit of rating the compound (Buscher, [0052]).

	Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Shenkin US 20090287465” in view of “Dewitte WO 2000039751”, further in view of “Carroll US 6900228”. 
	As to claim 6, the combination of Shenkin and Dewitte teaches the claimed  limitations as discussed in Claim 1.
Shenkin teaches “the initial lead compound is partitioned (Claim 1; i.e., 
partitioning the reference compound).”
The combination of Shenkin and Dewitte does explicitly teach “using a 
retrosynthetic analysis of the initial lead compound”. 
Carroll teaches “using a retrosynthetic analysis of the compound (Col. 15, Lines 
52-57 teaches “The compounds of formula (IV) may be synthesized, for example, in accordance with the retrosynthetic analysis shown in FIG. 3. An example of a reaction sequence to obtain compounds of formula (IV) is shown in FIG. 4. For specific examples of syntheses of compounds of formula (IV), see the Example 6 below”; i.e., synthesizing compounds with a retrosynthetic analysis).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shankin and Dewitte, in view of Carroll, using a retrosynthetic analysis for the benefit of working backwards from the target compound to solve the core from the lead compound.


Shenkin teaches “the core identification module identifies the core ([0015]; i.e.,  
computer-aided method of determining candidate replacement cores (core identification module) identifies some (plurality) substitute (alternative) cores to serve as replacements for the reference core of the reference compound).”
	The combination of Shenkin and Dewitte does explicitly teach “using retrosynthetic analysis of the compound”. 
Carroll teaches “using a retrosynthetic analysis of the compound (Col. 15, Lines 
52-57 teaches “The compounds of formula (IV) may be synthesized, for example, in accordance with the retrosynthetic analysis shown in FIG. 3. An example of a reaction sequence to obtain compounds of formula (IV) is shown in FIG. 4. For specific examples of syntheses of compounds of formula (IV), see the Example 6 below”; i.e., synthesizing compounds with a retrosynthetic analysis).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shankin and Dewitte, in view of Carroll, using a retrosynthetic analysis for the benefit of working backwards from the target compound to solve the core from the lead compound.


Shenkin teaches “the core identification module identifies the core ([0015]; i.e.,  
computer-aided method of determining candidate replacement cores (core identification module) identifies some (plurality) substitute (alternative) cores to serve as replacements for the reference core of the reference compound).”
	The combination of Shenkin and Dewitte does explicitly teach” using retrosynthetic analysis of the compound”. 
Carroll teaches “using a retrosynthetic analysis of the compound (Col. 15, Lines 
52-57 teaches “The compounds of formula (IV) may be synthesized, for example, in accordance with the retrosynthetic analysis shown in FIG. 3. An example of a reaction sequence to obtain compounds of formula (IV) is shown in FIG. 4. For specific examples of syntheses of compounds of formula (IV), see the Example 6 below”; i.e., synthesizing compounds with a retrosynthetic analysis).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shankin and Dewitte, in view of Carroll, using a retrosynthetic analysis for the benefit of working backwards from the target compound to solve the core from the lead compound.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Shenkin US 20090287465” in view of “Dewitte WO 2000039751”, further in view of “Timmerman EP 1452868”. 
	As to claim 11, the combination of Shenkin and Dewitte teaches the claimed  limitations as discussed in Claim 1.
Shenkin teaches “a method for pharmaceutical drug discovery
([0084]), comprising: identifying an initial lead compound for binding to a biomolecular target (Abstract; [0016]; [0017] teaches “the evaluation of the alignments of an augmented protocore compound with the reference compound includes the use of data from a binding partner of the reference compound, in order to ensure that alignments are rejected that cannot interact well with the binding partner”; [0029]; i.e., identifying reference (initial lead) compound data (information) and data from a binding partner (known to bind) comprising a biological (biomolecular) target), identify a predicted active set of potential lead compounds for binding to the biomolecular target based on the initial lead compound ([0098]; i.e., selecting (identifying) a subset (predicted active set) of the base atoms of the protocore (potential lead) for binding to a binding partner (target)).”
	Shenkin does explicitly teach “selecting one or more of the predicted active set of potential lead compounds for synthesis; and assaying the one or more synthesized 
Dewitte teaches “selecting one or more of the predicted active set of potential 
lead compounds for synthesis (Page 49, [03] to Page 50, [01]; Table 5; i.e., synthesizing either X or R groups (establish a first set) of Purine Nucleoside Phosphorylase ligands with a negative interaction energy (selecting an active set of potential lead compounds)); and assaying the one or more synthesized selected compounds (Page 49, [03]; i.e., assaying the synthesized PNP ligands).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin in view of Dewitte, assaying the synthesized compoundsfor the benefit of testing the ligands. 
The combination of Shenkin and Dewitte does explicitly teach “assaying the one 
or more synthesized selected compounds to assess each synthesized selected compounds suitability for in vivo use as a pharmaceutical compound”.
 Timmerman teaches “assaying the one or more synthesized selected compounds 
to assess each synthesized selected compounds suitability for in vivo use as a pharmaceutical compound ([0005], [0041), [0043]; i.e., quantitatively monitor (assess) candidate (selected) synthesized compounds for in vivo utilization (suitability) as a pharmaceutical compound).”
It would have been obvious to one of ordinary skill in the art before the
.

	Claims 10, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Shenkin US 20090287465” in view of “Dewitte WO 2000039751”, further in view of “Abel US 20150178442”. 
	As to claim 10, the combination of Shenkin and Dewitte teaches the claimed  limitations as discussed in Claim 9.
Shenkin does explicitly teach “existing covalent bonds for annihilation and 
additional covalent bonds for creation”.
Dewitte teaches “existing covalent bonds for annihilation and 
additional covalent bonds for creation (Page 27, [02], [03]; i.e., a ligand candidate (potential lead compound) comprises an aryl covalently linked to an alkyl group (creating an additional covalent bond)).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shankin in view of Dewitte, 
so that a free energy perturbation technique will use existing covalent bonds for annihilation and additional covalent bonds for creation for the benefit of selecting a 
The combination of Shenkin and Dewitte does explicitly teach “the free 
energy perturbation technique uses a soft bond potential to calculate a bonded stretch interaction energy of existing covalent bonds”.
Abel teaches “the free energy perturbation technique uses a soft bond 
potential to calculate a bonded stretch interaction energy of existing covalent bonds ([0011] teaches “(c) performing, using at least one computer processor, molecular simulations, such as Monte Carlo simulations or molecular dynamics simulations, to obtain ensembles of micro-states for the reference state, the target state, and the intermediate states, wherein performing molecular simulations for each of the system states includes calculating a bonded stretch interaction energy between the atoms Aa and Ab, the bonded stretch interaction energy being defined by a soft bond potential”; [0012]; [0013]; [0088]).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin and Dewitte in view of Abel; so that the free energy perturbation technique will use a soft bond potential to calculate a bonded stretch interaction energy of existing covalent bonds for annihilation and additional covalent bonds for creation. As a result, the computational efficiency and


	As to claim 16, the combination of Shenkin and Dewitte teaches the claimed  limitations as discussed in Claim 15.
Shenkin does explicitly teach “existing covalent bonds for annihilation and 
additional covalent bonds for creation”.
Dewitte teaches “existing covalent bonds for annihilation and 
additional covalent bonds for creation (Page 27, [02], [03]; i.e., a ligand candidate (potential lead compound) comprises an aryl covalently linked to an alkyl group (creating an additional covalent bond)).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shankin in view of Dewitte, 
so that a free energy perturbation technique will use existing covalent bonds for annihilation and additional covalent bonds for creation for the benefit of selecting a compound based on the lowest binding free energy of modified molecules (Dewitte, Page 32, [02]).
The combination of Shenkin and Dewitte does explicitly teach “the free 
energy perturbation technique uses a soft bond potential to calculate a bonded stretch interaction energy of existing covalent bonds”.

potential to calculate a bonded stretch interaction energy of existing covalent bonds ([0011] teaches “(c) performing, using at least one computer processor, molecular simulations, such as Monte Carlo simulations or molecular dynamics simulations, to obtain ensembles of micro-states for the reference state, the target state, and the intermediate states, wherein performing molecular simulations for each of the system states includes calculating a bonded stretch interaction energy between the atoms Aa and Ab, the bonded stretch interaction energy being defined by a soft bond potential”; [0012]; [0013]; [0088]).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin and Dewitte in view of Abel; so that the free energy perturbation technique will use a soft bond potential to calculate a bonded stretch interaction energy of existing covalent bonds for annihilation and additional covalent bonds for creation. As a result, the computational efficiency and
convergence of the free energy calculations can be significantly improved over the conventional methods (Abel, [0088]).

	As to claim 21, the combination of Shenkin and Dewitte teaches the claimed  limitations as discussed in Claim 20.
Shenkin does explicitly teach “existing covalent bonds for annihilation and 

Dewitte teaches “existing covalent bonds for annihilation and 
additional covalent bonds for creation (Page 27, [02], [03]; i.e., a ligand candidate (potential lead compound) comprises an aryl covalently linked to an alkyl group (creating an additional covalent bond)).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shankin in view of Dewitte, 
so that a free energy perturbation technique will use existing covalent bonds for annihilation and additional covalent bonds for creation for the benefit of selecting a compound based on the lowest binding free energy of modified molecules (Dewitte, Page 32, [02]).
The combination of Shenkin and Dewitte does explicitly teach “the free 
energy perturbation technique uses a soft bond potential to calculate a bonded stretch interaction energy of existing covalent bonds”.
Abel teaches “the free energy perturbation technique uses a soft bond 
potential to calculate a bonded stretch interaction energy of existing covalent bonds ([0011] teaches “(c) performing, using at least one computer processor, molecular simulations, such as Monte Carlo simulations or molecular dynamics simulations, to obtain ensembles of micro-states for the reference state, the target state, and the intermediate states, wherein performing molecular simulations for each of the system states includes calculating a bonded stretch interaction energy between the atoms Aa and Ab, the bonded stretch interaction energy being defined by a soft bond potential”; [0012]; [0013]; [0088]).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Shenkin and Dewitte in view of Abel; so that the free energy perturbation technique will use a soft bond potential to calculate a bonded stretch interaction energy of existing covalent bonds for annihilation and additional covalent bonds for creation. As a result, the computational efficiency and
convergence of the free energy calculations can be significantly improved over the conventional methods (Abel, [0088]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Lange US 20100273664” teaches “The present invention relates to the determination of intra- or intermolecular interaction between molecules in aqueous solution, said method comprising the steps of: (a) determining the dehydration (ΔGdehydration) of all atoms in the intermolecular interface, (b) adding the vacuum hydrogen bond energy (εH-bond), and (c) further adding the change in the free enthalpy 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863